Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US 20170020444) in view of Hampapuram et al (US 20160210099, “Hampapuram”).

	Re claims 1 and 17, Lurie discloses a first monitoring device (figure 1a, element 130) and a first sensor device comprising a memory (figure 7, element 830) and one or more processors (figure 7, element 820) for measuring a physiological parameter of a patient proximate to the first sensor device (paragraph [0022]; figure 6a, step 640a); but fails to disclose automatically broadcasting, by the first sensor device, responsive to measuring the physiological parameter, a wireless advertisement signal configured to facilitate a pairing process between the first sensor device and a first monitoring device; receiving, by the first sensor device after broadcasting the wireless advertisement signal, a wireless request to perform the pairing process between the first sensor device and the first monitoring device; and automatically completing the pairing process responsive to receiving the wireless request. However, Hampapuram discloses automatically broadcasting a wireless advertisement signal configured to facilitate a pairing process between the first sensor device and a first monitoring device (figure 4, step 400); receiving a wireless request to perform the pairing process between the first sensor device and the first monitoring device (figure 4, step 410); and automatically completing the pairing process responsive to receiving the wireless request (figure 4, step 414). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lurie with Hampapuram for the benefit of providing physiological data to a monitoring device by utilizing secure pairing procedure. 
	Re claims 4, 5, 20 and 21, Lurie discloses determining whether a value of the measured physiological parameter satisfies a threshold physiological parameter value, wherein the value of the measured physiological parameter satisfying the threshold physiological parameter value requires a predetermined number of measurements of the physiological parameter being at or above a predetermined value (figure 6a, step 650a), but fails to disclose automatically transmitting the wireless advertisement signal when the value of the measured physiological parameter satisfies the threshold physiological parameter value. However, Hampapuram discloses broadcasting a wireless advertisement signal configured to facilitate a pairing process between the first sensor device and a first monitoring device (figure 4, step 400). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lurie with Hampapuram for the benefit of providing physiological data to a monitoring device by utilizing secure pairing procedure. 
 
Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie  in view of Hampapuram and further in view of Meehan et al (US 20170147772, “Meehan”).
	Re claims 2 and 18, Lurie discloses all of the limitations of the base claim, but fails to disclose receiving, during the pairing process, a patient identifier of a patient, wherein the patient identifier is collected prior to the pairing process being initiated; and completing the pairing process based on receiving the patient identifier. However, Meehan discloses receiving patient identifier received before the pairing procedure and completing the pairing with intended medical sensor (paragraph [0022]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lurie with Meehan for the benefit of providing correct pairing with intended medical sensor by using patient identifier.
	Re claims 3 and 19, the modified system of Lurie discloses automatically associating, by the first sensor device, responsive to receiving the patient identifier, the patient identifier with an identifier associated with the first sensor device (paragraph [0022] of Meehan).
	
Allowable Subject Matter

Claims 6-9 and 22-25 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowable. 
	The following is an examiner's statement for reasons for allowance.
Claim 10 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest a monitoring device automatically initiating a pairing process with a first sensor device responsive to receiving the patient identifier; detecting a wireless advertisement signal from the first sensor device, the wireless advertisement signal indicating that the first sensor device has received a physiological parameter from a patient; and receiving, responsive to the pairing, from the first sensor device, the physiological parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467